Citation Nr: 1203382	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  06-24 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to restoration of a 100 percent rating for service connected residuals of prostate cancer status-post prostatectomy with erectile dysfunction, rated as 10 percent disabling beginning on February 1, 2006 and 20 percent disabling beginning on October 17, 2011, to include consideration of whether the reduction was proper.

2.  Entitlement to an increased rating for service connected residuals of prostate cancer status-post prostatectomy with erectile dysfunction, rated as 10 percent disabling beginning on February 1, 2006 and 20 percent disabling beginning on October 17, 2011.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, implemented reduction in the rating for residuals of prostate cancer status-post prostatectomy with erectile dysfunction, as proposed in an August 2005 rating decision, effective February 1, 2006.

A November 2011 rating decision increased the rating for residuals of prostate cancer status-post prostatectomy with erectile dysfunction to 20 percent, effective October 17, 2011.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This matter was remanded by the Board in December 2009 and in August 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  In a November 2005 rating decision, the RO decreased the rating for the Veteran's residuals prostate cancer status-post prostatectomy with erectile dysfunction from a 100 percent rating to a 10 percent rating, effective from February 1, 2006.

2.  The 100 percent rating for the Veteran's residuals prostate cancer status-post prostatectomy with erectile dysfunction had been in effect for less than five years at the time it was reduced to a 10 percent rating.

3.  Reexamination disclosing improvement of the Veteran's residuals prostate cancer status-post prostatectomy with erectile dysfunction was shown by the evidence of record at the time of the November 2005 rating decision.

4.  For the period prior to August 2, 2009, the Veteran's residuals of prostate cancer status-post prostatectomy with erectile dysfunction manifested as daytime voiding every two to three hours and nocturia two times per night; the record was negative for urinary retention requiring intermittent or continuous catheterization, daytime voiding between one and two hours, nocturia of three to four times per night or the use of absorbent materials.

5.  For the period beginning on August 3, 2009, the Veteran's residuals of prostate cancer status-post prostatectomy with erectile dysfunction required the use of an appliance, namely an obturator sling; the record was negative for renal dysfunction.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for residuals of prostate cancer, status-post prostatectomy with erectile dysfunction, by the November 2005 rating decision, was proper; the criteria for a reduction in the rating for such disability from 100 percent to 10 percent have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1-4.10, 4.85, 4.86 (2011).

2.  The criteria for a rating in excess of 10 percent for residuals of prostate cancer status-post prostatectomy with erectile dysfunction prior to August 2, 2009 is denied.  38 U.S.C.A. §§ 1114(k), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.115a, 4.115b, 7522, 7528 (2011). 

3.  The criteria for a 60 percent rating for residuals of prostate cancer status-post prostatectomy with erectile dysfunction beginning on August 3, 2009 is granted.  38 U.S.C.A. §§ 1114(k), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.115a, 4.115b, 7522, 7528 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); see also73 Fed. Reg. 23, 353 (Apr. 30, 2008).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) has held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation. Vazquez-Flores v. Peake (Vazquez I), 22 Vet. App. 37 (2008).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision in Vazquez I, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki (Vazquez II), 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Vazquez I decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with a December 2005 letter in which the RO notified him of what evidence was required to substantiate his claim for an increased rating.  This letter told him what evidence VA would obtain, what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining this evidence.  

The Court has held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  See Pelegrini, supra.  The timing deficiency with regard to the December 2005 letter was cured by readjudication of the claim in a June 2006 statement of the case (SOC), after the notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The December 2005 letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating and provided specific examples.  This letter stated that such evidence should discuss the Veteran's disability symptoms from people who have witnessed their affect.  It also notified the Veteran that he could submit statements from his current or former employers.  This letter was provided after the initial adjudication of the Veteran's claims.  

In a June 2006 statement of the case (SOC), the RO set forth the criteria for higher ratings for the genitourinary system--dysfunctions and readjudicated the claim, which is sufficient under Vazquez-Flores I and II.  The Veteran has not alleged prejudice with regard to the notice deficiencies.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the issues on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. §5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records, VA treatment records and various private treatment records have been associated with the claims file.  He has been afforded multiple VA examinations and sufficient medical opinions have been obtained.  These examinations, along with the Veteran's statements/testimony and treatment records, are sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran has indicated that he disagrees with the rating assigned for the disability on appeal, he has not indicated that his symptoms have worsened since his last VA examination.  

In its December 2009 and August 2010 remands, the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran proper notice under 38 U.S.C.A. § 7105(d)(1) and 38 C.F.R. § 19.29.  The Veteran was also asked to identify the treatment provider who had performed his incontinence surgery.  Such notice was provided in August 2010.  This August 2010 letter also asked the Veteran to identify this specific treatment provider who had performed the incontinence surgery and complete an appropriate authorization to allow VA to obtain these records.  In addition, the private treatment records related to the August 2009 incontinence surgery are contained in the claims file.  The Board therefore finds that there has been substantial compliance with the terms of the previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As the record does not indicate that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of his claims.

Rating Reduction Criteria

Prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  In Brown, the Court identified general regulatory requirements which are applicable to all rating reductions, including those which have been in effect for less than five years.  Id. at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Id. at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a veteran's disability.  Id.

Furthermore, under 38 C.F.R. § 4.13, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms. Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in a veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Id. at 421.

Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level and the opportunity to present evidence or argument at a personal hearing.  38 C.F.R. § 3.105(e).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a), (b) (2011).  That regulation provides that rating agencies will handle cases affected by a change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more).

Under 38 C.F.R. § 3.344(c):

(c) Disabilities which are likely to improve.  The provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 594, 595 (1991).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

Further regarding rating reductions, the law provides that, when a rating has continued for a long period at the same level (5 years or more), any rating reduction must be based on an examination that is as complete as the examinations that formed the basis for the original rating and that the condition not be likely to return to its previous level.  See 38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).



Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath, supra.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's residuals of prostate cancer status-post prostatectomy is rated by analogy under the diagnostic codes for malignant neoplasms of the genitourinary system and prostate gland injuries, infections, hypertrophy or postoperative residuals.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under the diagnostic code for malignant neoplasms of the genitourinary system, a 100 rating shall continue with a mandatory VA examination at the expiration of six months following the cessation of surgical, X-ray, antineo-plastic chemotherapy or other therapeutic procedure.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b), 7528.

The 100 percent rating would not automatically terminate after six months but the diagnostic code actually requires an examination, not a reduction, six months after the assignment of a total schedular rating.  If the results of any subsequent examination warrants a reduction in rating, the reduction was to be implemented under the provisions of 38 C.F.R. § 3.105(e).  Green v. Nicholson, 21 Vet. App. 512 (2006); see also 59 Fed. Reg. 2523, 2525-56 (Jan. 18, 1994).

Prostate gland injuries, infections, hypertrophy and postoperative residuals are to be rated as a voiding dysfunction or urinary tract infections, whichever is predominant.  38 C.F.R. § 4.116, 7527.

The rating schedule provides descriptions of various levels of disability in each of these symptom areas. Where diagnostic codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes. Since the areas of dysfunction do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  See 38 C.F.R. § 4.115a.

Voiding dysfunction is rated based on urine leakage, frequency or obstructed voiding.  Urinary leakage which requires the wearing of absorbent materials, which must be changed less than two times per day, warrants a 20 percent rating.  Urinary leakage which requires the use of absorbent materials which must be changed two to four times a day warrants a 40 percent rating.  Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence warrants a maximum rating of 60 percent when it requires the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  38 C.F.R. § 4.115a.

Daytime voiding with an interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating. Daytime voiding with an interval of less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Id.

Renal dysfunction warrants a 30 percent rating where albumin was constant or recurring with hyaline and grandular casts or red blood cells; or, transient or slight edema or hypertension at least 40 percent disabling under diagnostic code 7101.  A 60 percent rating is warranted where there is persistent edema and albuminura; or, BUN 40 to 80 mg%; or, creatinine 4 to 8 mg; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion.  A 100 percent rating is warranted where regular dialysis was required; or precluding more than sedentary activity from one of the following: persistent edema and albuminura; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.

Compensation for erectile dysfunction is provided under 38 U.S.C.A. § 1114(k) for the anatomical loss or loss of use of one or more creative organs.  38 C.F.R. § 3.350(a).  The rate of this special monthly compensation (SMC) is adjusted annually and is independent of any other awarded compensation.  38 U.S.C.A. § 1114(k).  Impotence is tantamount to the loss of use of a creative organ.  See 38 C.F.R. § 4.115(b), 7522.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Residuals of Prostate Cancer

The appropriate due process procedures were followed with respect to the rating reductions proposed in an August 2005 rating decision and the accompanying notice letter.  Specifically, in an August 2005 letter, the Veteran was informed of the proposed reductions residuals of prostate cancer status-post prostatectomy with erectile dysfunction and of his right to submit evidence showing that such a change should not be made and to request a hearing.  38 C.F.R. § 3.105(e).  In response, the Veteran provided an additional private treatment summary which was received in August 2005.  He did not request a hearing.  Thus, the due process procedures set forth in 38 C.F.R. § 3.105(e) were met.

The 100 percent rating for residuals of prostate cancer status-post prostatectomy with erectile dysfunction was assigned in a January 2004 rating decision following a grant of service connection.  The effective date for that award was August 24, 2004.  As the rating reduction to a 10 percent rating was effective February 1, 2006, the 100 percent rating was in effect for less than five years and provisions of 38 C.F.R. § 3.344(a),(b) do not apply.

A June 2005 VA genitourinary examination reflected the Veteran's reports of being diagnosed with prostate cancer in approximately February 2004 after his prostate-specific antigens (PSA) were found to be elevated.  He underwent a radical suprapubic prostatectomy in August 2004 and wore a Foley catheter for three weeks following this surgery.  He had urinary incontinence and wore absorbent pads for an additional month thereafter but no longer required pads.  Current symptoms included nocturia two times per night and daytime voiding every two to three hours.  He experienced frequent urinary urgency, an occasional hesitancy/difficulty starting stream, an occasional weak or intermittent stream, occasional dribbling and occasionally strained to urinate.  In addition, he experienced stress incontinence but did not require absorbent materials.  Dysuria, urethral discharge, hematuria, urine retention, renal colic, urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction, renal failure, acute nephritis and hydronephrosis were denied.  Physical examination found a normal bladder, a normal urethra and normal perineal sensation but was negative for abdominal or flank tenderness.  The suprapubic scar was well-healed and nontender.  Following this examination, a diagnosis of prostate cancer status-post prostatectomy in August 2004 was made.  The examiner noted that although the Veteran had occasional urinary stress incontinence, no pad was required.

An August 2005 private treatment summary from Dr. C. B. indicated that the Veteran had undergone a radical prostatectomy due to prostate cancer.

An August 2005 treatment summary from Dr. D. G., a private urologist, indicated that the Veteran appeared to be "cured" of his prostate cancer following a radical prostatectomy.

In a November 2005 statement, the Veteran wrote that he still suffered from incontinence.

An August 2009 private treatment note indicated that the Veteran suffered from urinary incontinence that required him to use one to two pads per day and that a procedure to install a urinary sling would correct this problem.  An obturator sling was installed on August 3, 2009.

In a July 2010 statement, the Veteran's wife wrote that she had to change the bed sheets twice weekly due to the Veteran's bladder incontinence.  This problem became so bad that a surgical procedure to control his leakage was required.  She also described the Veteran's erectile dysfunction.

An October 2011 Prostate Cancer Disability Benefits Questionnaire (DBQ) indicated that the Veteran's prostate cancer was in remission.  The Veteran reported that he experienced urinary leakage which required the changing of absorbent materials less than two times per day and that a sling had been installed in 2009.  The examiner noted that this voiding dysfunction required the use of an appliance, namely the sling, which was installed in 2009.  He woke three to four times per night to void with no signs or symptoms of obstructed voiding.  Recurrent symptomatic urinary tract or kidney infections were denied.  Following this examination and a review of the Veteran's claims file, the examiner opined that urinary incontinence was a known complication of radical prostatectomy.

The December 2004 rating decision granted service connection for prostate cancer based upon private treatment records documenting active treatment for prostate cancer.  A 100 percent rating was assigned under 38 C.F.R. § 4.116, 7528.

The November 2005 rating reduction was based upon the findings of a June 2005 VA examination, specifically the findings that treatment for active prostate cancer had been completed, that daytime voiding occurred every two to three hours and that nocturia occurred about twice a night.  Such urinary frequency warrants a 10 percent rating.  38 C.F.R. § 4.115a.  The June 2005 VA examination was at least as full and complete as any physical examination documented in the private treatment notes.  Thus, the medical evidence as a whole discloses actual improvement of the Veteran's service connected residuals of prostate cancer status-post prostatectomy with erectile dysfunction.  See Brown, 5 Vet. App. at 421.  As a result, the Board determines that the preponderance of the evidence supports the reduction in the rating for service connected residuals of prostate cancer status-post prostatectomy with erectile dysfunction from 100 percent to 10 percent.  Accordingly, the reduction implemented by the November 2005 rating decision was in accordance with law and was proper.

Prior to the period prior to August 2, 2009, a rating in excess of 10 percent for this disability would require urinary retention with catheterization, daytime voiding between one and two hours, nocturia of three to four times per night or the wearing of absorbent materials.  The Veteran reported during his June 2005 VA genitourinary examination that his daytime voiding occurred every two to three hours, that his nocturia occurred two times per night and that absorbent materials were not required.  The record is negative for urinary retention with catheterization.  A rating in excess of 10 percent for the period prior to August 2, 2009 is therefore not warranted.  38 C.F.R. § 4.115a.

On August 3, 2009, an obturator sling was installed due to the Veteran's stress incontinence.  The October 2011 VA Prostate Cancer DBQ indicated that the Veteran's voiding dysfunction requires the use of an appliance, namely the sling that was installed in 2009.  The Board notes that the term appliance includes all types of catheters as well as any other assistive device for urination.  See 59 Fed. Reg. 2527, Jan. 18, 1994.  A 60 percent rating, the highest available under the rating criteria of voiding dysfunction, is therefore warranted for the period beginning on August 3, 2009.  38 C.F.R. § 4.115a.  A higher rating is not warranted as the Veteran has not alleged, and the clinical evidence has not shown, renal dysfunction.  Id.

The Veteran has been in receipt of SMC based upon the loss of use of his creative organ (i.e., his erectile dysfunction) throughout the course of this appeal.  The statute and applicable regulations do not provide for a higher rate of SMC for the loss of use of a creative organ.  See 38 U.S.C.A. § 1114(k).  The rates of SMC are determined by statute and are not subject to the Board's discretion.  See 38 U.S.C.A. § 7104(c); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (relying on OPM v. Richmond, 496 U.S. 414, 424 (1990)).  A higher rating on the basis of erectile dysfunction is therefore not warranted.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

As detailed above, the Veteran's residuals of prostate cancer status-post prostatectomy manifested as daytime voiding every two to three hours and nocturia of two times per night without the use of absorbent materials prior to August 2, 2009.  The use of an appliance, namely an obturator sling, was required as of August 3, 2009.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  Marked interference with employment beyond that which is contemplated by the rating criteria was not shown in the evidence.  Consideration of an extra-schedular rating is therefore not warranted.


ORDER

The reduction in the rating for residuals of prostate cancer, status-post prostatectomy with erectile dysfunction was proper and restoration of the 100 percent rating is denied.

Entitlement to a rating in excess of 10 percent for service connected residuals of prostate cancer status-post prostatectomy with erectile dysfunction for the period prior to August 2, 2009 is denied.

Entitlement to a rating of 60 percent for service connected residuals of prostate cancer status-post prostatectomy with erectile dysfunction for the period beginning on August 3, 2009 is granted.


REMAND

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R.   § 4.16(a).

During a June 2005 VA genitourinary examination, the Veteran reported working full-time with the United States Postal Service.

The Veteran reported that he was unable to seek employment as he required constant access to a rest room in a September 2010 statement.

An October 2011 VA genitourinary Prostate Cancer DBQ reflected the Veteran's reports that he "used to" work as a mail handler and that physical activity worsened his urinary frequency and incontinence.  His frequent bathroom breaks interrupted his work, whether it was physical or sedentary.

The record suggests that the Veteran maintained full-time employment with United States Postal Service for some portion of the appellate period, which would render him ineligible for consideration of TDIU.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).  However, it is not clear from the current record when such employed ceased.  In addition, the October 2011 Prostate Cancer DBQ suggests that this disability may have had an impact on the Veteran's ability to work, however, an opinion as to the actual effect the Veteran's service connected disabilities had on his ability to secure and follow a substantially gainful occupation was not offered.  Clarification of the Veteran's employment status and such an opinion are required to adjudicate this issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should afford the Veteran a VA examination to determine whether his service connected disabilities together prevent him from obtaining and maintaining employment for which his education and occupational experience would otherwise qualify him.

The claims file must be sent to the examiner for review, consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it was at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities combined would prevent him from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner should comment on the Veteran's contentions that physical activity worsens his urinary incontinence symptoms and that his need for frequent restroom breaks prevent his employment.

The examiner should also clarify when the Veteran ceased his reported employment with the United States Postal Service.

The Veteran is currently service connected for posttraumatic stress disorder (PTSD) and the residuals of prostate cancer status-post prostatectomy with erectile dysfunction.

The examiner must provide a rationale for each opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide reasons why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions sought in this remand.

3.  After completing the above requested action, and any additional notice and/or development deemed warranted, readjudicate the claim of entitlement to a TDIU, in light of all pertinent evidence and legal authority. VA should document its consideration of whether a TDIU on a schedular basis or referral on an extra-schedular basis, under the provisions of 38 C.F.R. § 4.16(a) and (b), respectively, is warranted for any period during the course of the appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish him and his representative a supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


